Citation Nr: 0301757	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  98-15 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
cholecystectomy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of a March 1998 rating decision rendered by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2001, the Board remanded 
the case for evidentiary development.  Said development 
having been completed, the case is returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The evidence does not show that the veteran's 
cholecystectomy results in severe residual symptoms. 


CONCLUSION OF LAW


A disability evaluation in excess of 10 percent for residuals 
of a cholecystectomy is not warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7318 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, currently codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  The VCAA 
is applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is therefore 
applicable to the claim on appeal.

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to most claims filed before that date but not decided by 
the VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim of 
entitlement to a disability evaluation in excess of 10 
percent for residuals of a cholecystectomy.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2002); C.F.R. § 3.159; and 
the recent decision of Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and its implementing regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).

In this particular case, the record shows that throughout the 
pendency of this appeal, the RO has kept the veteran informed 
of its actions to develop the record, of the need for him to 
submit specific types of competent evidence that will 
substantiate his claim for an increased rating for the 
service-connected residuals of a cholecystectomy, and of the 
specific reasons for denying his claim.  In particular, the 
veteran was informed of the relevant provisions of the VCAA 
by letter dated in April 2001.  This letter informed of VA's 
duty to notify him about his claim, VA's duty to assist him 
in obtaining evidence for his claim, what the evidence must 
show to establish entitlement, and what information or 
evidence was still required from the veteran.  Pursuant to 
the January 2001 Board Remand, the veteran has had his 
service-connected disability recently examined, and has been 
advised of the evidence that is needed in order for his claim 
for increased benefits to be favorably resolved.  More 
recently, by letter dated in December 2002, the veteran was 
advised of the certification of his appeal to the Board and 
of his right to send to the Board any additional evidence 
pertinent to his claim not yet of record.  The veteran has 
not identified any additional evidence pertinent to his claim 
for an increased rating for his service-connected residuals 
of a cholecystectomy that has yet to be secured.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Background:  Service connection was established for chronic 
severe cholecystitis by means of an April 1947 rating action 
as the evidence showed that the disability was incurred 
during active service.  

In September 1989, the veteran was hospitalized with 
complaints of persistent right upper quadrant pain.  At the 
time, he was noted to have Klebsiella sepsis secondary to his 
cholecystitis. He underwent a cholecystectomy with good 
result.  Thereafter, the RO issued a temporary total rating 
from September 2, 1989, with a 10 percent disability 
evaluation from November 1, 1989. 

VA outpatient treatment records dated in April 1997 indicate 
that the veteran complained of lower left quadrant pain and 
constipation.  A large hard mass was palpated.  Inpatient 
admission was recommended for further evaluation and to rule 
out a bowel obstruction.  Hospitalization records show that 
the veteran was treated for acute recurrent diverticulitis.  

In July 1997, the veteran was hospitalized with a previous 
history of sepsis secondary to diverticulitis.  X-rays of his 
abdomen revealed metal surgical clips in the gallbladder bed.  
Impressions of status post cholecystectomy, essentially 
normal bowel gas pattern, and degenerative changes of the 
lumbar spine were noted.  

The veteran was afforded a VA compensation and pension 
examination in January 1998.  The veteran denied vomiting, 
hematemesis, or melena.  He also denied colic or other 
abdominal pain, distention, nausea, or vomiting.  He denied 
present symptoms of fatigue, weakness, or depression.  
Abdominal examination revealed no distention of the abdomen.  
The abdomen was soft with no organomegaly or masses felt.  
There was a slight tenderness in the left lower quadrant.  He 
complained of indigestion, burping, and flatulence and was 
not able to move his bowels without a stool softener.  He 
also took anti-acid medication for indigestion.  Pertinent 
diagnoses were status post cholecystectomy, no residuals; and 
diverticulosis of the colon.  The veteran's diverticulosis 
was noted to be an "incidental finding."  

A January 1998 upper GI series was unremarkable with no 
evidence for obstruction.  However, a barium enema revealed 
diverticulosis of the colon, most pronounced in the left 
colon. 

The veteran testified at a hearing before a RO hearing 
officer in July 1998.  He reported that he was not exactly 
sure of what kinds of problems he was having.  He did 
complain of "problems with my stomach."  These problems 
included aches, indigestion, and heartburn.  The veteran's 
wife noted that he complained of constipation.  She also 
reported that he had liver damage.  

Pursuant to the January 2001 Board Remand, the veteran was 
afforded a May 2001 VA examination.  The examiner reviewed 
the veteran's history and interviewed the veteran in 
conjunction with the examination.  It was noted that the 
veteran appeared to have abnormal liver functioning tests 
transiently in 1997 which then resolved.  A history of 
diverticulosis/diverticulitis was noted with no current 
symptoms.  His abdomen was soft, nontender, and nondistended.  
Bowel sounds were positive and a cholecystectomy scar was 
noted.  An assessment of no post cholecystectomy symptoms at 
present was noted.   The veteran had no residual pain, 
diarrhea, nausea, or vomiting.  Liver functioning tests were 
normal.  The veteran's history of elevated liver functioning 
tests in 1997 was felt to be related to the passing of 
stones.  

Legal Criteria:  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4 (2002).  Disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities. Separate 
diagnostic codes identify the various disabilities.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's service-connected residuals of cholecystectomy 
are rated as 10 percent disabling under Diagnostic Code 7318 
of the rating schedule, which provides for such a rating when 
there are mild symptoms of gall bladder removal, and for a 
maximum rating of 30 percent if the service-connected 
disability is shown to be productive of severe symptoms.  The 
10 percent disability present in effect contemplates removal 
of the gall bladder with mild symptoms.  A noncompensable 
rating is appropriate for nonsymptomatic residuals of removal 
of the gall bladder.   See 38 C.F.R. § 4.114, Part 4, 
Diagnostic Code 7318.

Ratings under Diagnostic Code 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Analysis:  The Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The evidence does not show that the 
veteran presently has severe symptoms attributable to his 
1989 cholecystectomy.  While he was treated on several 
occasions for abdominal pain since his cholecystectomy, these 
symptoms were attributed to diverticulitis or diverticulosis. 
The Board notes that service connection for this condition 
was denied by means of an unappealed January 1993 rating 
action.  

With respect to symptoms of his cholecystectomy, the Board 
notes that VA examinations in January 1998 and May 2001 
showed no present symptoms of his cholecystectomy other than 
a postoperative scar.  The veteran had no residual pain, 
diarrhea, nausea, or vomiting.  Likewise, his liver 
functioning tests were normal.  The Board acknowledges that 
the veteran has complained of problems with his stomach since 
his cholecystectomy.  However, as noted above, the medical 
evidence in the file reveals that the cholecystectomy has 
produced no present abdominal symptoms or any side effects 
since the surgery.  Thus, insofar as the veteran has no 
current symptoms, the Board finds that it is not shown that 
the residuals of the cholecystectomy are currently productive 
of severe symptoms.  In view of this finding, the Board 
concludes that a disability evaluation in excess of 10 
percent for residuals of a cholecystectomy is not warranted.


ORDER

A rating in excess of 10 percent for residuals of a 
cholecystectomy is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

